Citation Nr: 0910273	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for urinary tract 
infections (UTIs), claimed as a bladder disorder.

2.  Entitlement to service connection for transient ischemic 
attacks.

3.  Entitlement to service connection for anxiety attacks.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 
to August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied service 
connection for UTIs, transient ischemic attacks, anxiety 
attacks, and hepatitis C.

As support for her claim, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  At 
the time of the hearing, the Veteran submitted additional 
evidence.  The submission of such evidence was accompanied by 
a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2008).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of UTI, chronic UTIs, residuals of UTIs or a 
bladder disorder.

2.  There is no competent medical evidence of current 
diagnoses of transient ischemic attacks or anxiety attacks.

3.  There is no competent medical evidence suggesting a link 
between the Veteran's current diagnosis of hepatitis C and 
her military service.


CONCLUSIONS OF LAW

1.  Urinary tract infections or residuals thereof, to include 
a bladder disorder, were not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Transient ischemic attacks were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

3.  Anxiety attacks were not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in June 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate her claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in a VCAA letter dated in June 2007, the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in 
September 2006.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in June 2006, 
followed by subsequent VCAA and Dingess notice in June 2007, 
the RO readjudicated the claim in an SSOC dated in October 
2007.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran's private treatment records also have 
been associated with the claims folder.  Further, the Veteran 
and her representative have submitted statements in support 
of her claim, and the Veteran was afforded an opportunity to 
testify at a videoconference hearing in July 2008.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's UTIs, transient ischemic 
attacks, anxiety attacks, and hepatitis C; however, such an 
examination is unnecessary in this case.  In this regard, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
In this case, there is no evidence of current diagnoses of, 
or treatment for, an UTI or residuals of such a disorder, 
transient ischemic attacks, or anxiety attacks.  Further, 
although there is sufficient evidence of a current diagnosis 
of, and treatment for, hepatitis C, there is no evidence of 
in-service treatment or diagnosis. See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Thus, the first, second, and third elements of 
McLendon are not met and a VA examination to establish a 
nexus is not required.  

Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

UTIs, Transient Ischemic Attacks, and Anxiety Attacks

The Board now turns to analysis of the Veteran's claim for 
service connection for UTIs, transient ischemic attacks, and 
anxiety attacks.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA outpatient treatment records dated 
in 2006 and 2007 are negative for any residuals of UTI or a 
chronic bladder disorder.  Although the Veteran submitted a 
private medical treatment record indicating treatment for an 
UTI in May 2008, there is no evidence of current continuing 
treatment for the UTI or of any residuals from UTIs she has 
suffered in the past.  

As for her claim of experiencing transient ischemic and 
anxiety attacks, post-service treatment records reveal no 
diagnosis of, or treatment for, either of those disorders.  
Although the Veteran is competent to state that she suffered 
symptoms of these disorders, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for UTIs, 
transient ischemic attacks, or anxiety attacks.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Regardless, the Board now turns to analysis of the Veteran's 
service records.  In-service, the Veteran's STRs reveal four 
treatments for UTIs in 1977, 1978, and 1979.  The Veteran 
also received in-service treatment for "nerves" in 1976.  
In May 1978, the Veteran experienced numbness on her left 
side, and was assessed with paresthesia with etiology 
unknown.  Thus, as a whole, the Veteran's STRs reveal 
evidence that she experienced UTIs and symptoms of transient 
ischemic attacks and anxiety during service.  38 C.F.R. § 
3.303(b).  

However, post-service treatment records, including those from 
private physicians and the VA treatment facilities (VAMC), 
reveal no treatment for UTIs until July 1999, approximately 
20 years following discharge from service, and the records do 
not indicate a diagnosis of residuals of UTIs or a bladder 
disorder.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Further, since her discharge from service in August 1979, the 
Veteran has been treated for UTIs only on five occasions, 
despite her assertions of constant recurrence of, and 
treatment for, UTIs.  See July 2008 videoconference hearing 
transcript.  In this respect, although she is competent to 
report symptoms of UTIs since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing few complaints or 
objective indication of UTIs.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).   

Regarding the transient ischemic and anxiety attacks, VA 
treatment records show that the Veteran was treated syncope 
once in May 1994, approximately 15 years following discharge 
from service.  See medical report from Associated 
Cardiologists, P.C.  Subsequently, she was treated for 
weakness, tingling, and numbness on her left side a few times 
and complained of depression in 2005, approximately 26 years 
following discharge from service.  In this regard, the 
Federal Circuit Court has determined that such a lapse of 
time is an important factor for consideration in deciding a 
service connection claim.  See Maxson, supra, 230 F.3d at 
1332.  Moreover, these symptoms were deemed to be associated 
with medication she took for treatment of hepatitis C.  In 
that regard, the Veteran also indicated that her symptoms of 
parethesia stopped once she discontinued taking medication 
for hepatitis C.  See, e.g., VA treatment records dated in 
May 2005 and July 2005.  Since 2005, there has been no 
further notation of numbness or depression, despite the 
Veteran's complaints of continuing symptomatology.  See July 
2008 videoconference hearing transcript.  In this respect, 
although she is competent to report symptoms of transient 
ischemic and anxiety attacks since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing few complaints or 
objective indication of these disorders.  See Barr, supra, 21 
Vet. App. at 310.  Significantly, even though the Veteran 
receives treatment for, and has been diagnosed with, other 
disorders related to the cardiac and respiratory systems, 
there has been no diagnosis of transient ischemic attacks or 
anxiety attacks.  

Thus, overall, the Board finds no evidence of non-chronic 
UTIs, transient ischemic attacks, or anxiety attacks in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

The Board emphasizes that although the Veteran is competent 
to state that she has symptoms from UTIs, transient ischemic 
and anxiety attacks, she is not competent to render an 
opinion as to the medical etiology of any current symptoms 
she experiences, absent evidence showing that she has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hepatitis C

The Board now turns to analysis of evidence regarding the 
Veteran's hepatitis C.  In this case, the Veteran asserts 
that she contracted hepatitis C as the result of exposure to 
blood during service.  See July 2008 videoconference hearing 
transcript.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, recent VA treatment records indicate a 
diagnosis of chronic hepatitis C.  Thus, the evidence of 
record confirms that the Veteran currently has this 
disability.

However, a review of the Veteran's STRs reveals no evidence 
of complaints of, or treatment for, hepatitis C.  Further, 
although the Veteran contends that she was exposed to blood 
during service, thus incurring hepatitis C, her STRs do not 
record any such exposure or any wounds that would cause such 
exposure.  STRs are also negative for risk factors of 
hepatitis C, such as blood transfusions or organ transplants, 
tattoos, body piercing, high-risk sexual activity, 
intravenous or intranasal drug use, or exposure to 
contaminated blood products.  Overall, the lack of a specific 
diagnosis of hepatitis C during service and the absence of 
any residuals upon separation provides evidence against the 
claim.

Post-service, VA treatment records reveal that the Veteran 
was first diagnosed with hepatitis C in 2004.  This diagnosis 
occurred approximately 25 years following discharge from 
service.  As previously indicated, the Federal Circuit Court 
has determined that such a lapse of time is an important 
factor for consideration in deciding a service connection 
claim.  See Maxson, supra, 230 F.3d at 1332.  Subsequent VA 
treatment records show further treatment for hepatitis C, 
including chemotherapy.  Overall, however, service connection 
may not be established for hepatitis C based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  
    
As to a nexus between the Veteran's current hepatitis C and 
her active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, none of the post-service medical records 
associated with the claims file links her hepatitis C to 
service; they are simply silent as to the etiology of her 
hepatitis C.  Thus, the Board finds that post-service medical 
records, as a whole, provide very negative evidence against 
the Veteran's hepatitis C claim as they reveal a diagnosis of 
hepatitis C years after service with no connection to 
service. 

The Board emphasizes that although the Veteran is competent 
to state that she has experienced symptoms of hepatitis C 
over time, she is not competent to render an opinion as to 
the medical etiology of the disorder, absent evidence showing 
that she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for urinary tract infection (UTI),
 claimed as a bladder disorder is denied.

Service connection for transient ischemic attack is denied.

Service connection for anxiety attack is denied.

Service connection for hepatitis C is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


